Exhibit 10.22

 

jackson hewitt tax service inc.

and

jackson hewitt inc.

 

first amendment to note purchase agreement

 

Dated as of January 7, 2005

 

Re:

Note Purchase Agreement dated as of June 21, 2004
and
$175,000,000 Floating Rate Senior Notes due June 25, 2009

 

 

To each of the institutional investors (the “Noteholders”)

Named in Schedule I attached hereto

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of June 21, 2004 (the
“Note Purchase Agreement”) by and among Jackson Hewitt Tax Service Inc., a
Delaware corporation (the “Company”), Jackson Hewitt Inc., a Virginia
corporation (the “Issuer”), and each of the institutional investors party
thereto, under and pursuant to which, among other things, the Issuer originally
issued and sold its Floating Rate Senior Notes due June 25, 2009 in an aggregate
principal amount of $175,000,000 (the “Notes”), Terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Note
Purchase Agreement.

 

The Company and the Issuer hereby jointly and severally agree with you in this
First Amendment to Note Purchase Agreement (this or the “First Amendment”) as
follows:

 

section 1.                                amendment to section 10.4 (restricted
payments) op notepurchase agreement.

 

Section 10.4 of the Note Purchase Agreement shall be and is hereby amended by
(A) deleting the “and” at the end of clause (f) thereof and substituting “,” in
lieu thereof and (B) inserting the following at the end of clause (g) thereof
“and (h) the Company may repurchase Capital Stock in the Company in an aggregate
amount during any fiscal year not to exceed the greater of (i) 500,000 shares of
such Capital Stock of the Company and (ii) the number of shares of Capital Stock
of the Company issued upon the exercise of stock options during such fiscal
year.”

 

--------------------------------------------------------------------------------


 

Jackson Hewitt Tax Service Inc.

 

First Amendment to

Jackson Hewitt Inc,

 

Note Purchase Agreement

 

section 2.                                representations and warranties.

 

The Company and the Issuer hereby jointly and severally represent and warrant
that as of the date hereof:

 

(a)                             The execution and delivery of the First
Amendment by the Company and the Issuer and compliance by the Company and the
Issuer with all of the provisions of the Note Purchase Agreement, as amended by
the First Amendment —

 

(i)                                     are within the corporate power and
authority of the Company and the Issuer, as the case may be; and

 

(ii)                                  will not violate any provisions of any law
or any order of any court or governmental authority or agency and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under the articles or certification of
incorporation or by-laws of the Company and the Issuer, as the case may be, or
any indenture or other agreement or instrument to which the Company or the
Issuer is party or by which the Company or the Issuer may be bound or result in
the imposition of any Liens or encumbrances on any property of the Company or
the Issuer.

 

(b)                            The execution and delivery of the First Amendment
has been duly authorized by all necessary corporate action on the part of the
Company and the Issuer (no action by the stockholders of the Company or the
Issuer being required by law, by the articles or certificate of incorporation or
by-laws of the Company or the Issuer or otherwise, other than those actions
which have been obtained or effected); and the First Amendment has been duly
executed and delivered by the Company and the Issuer, as the case may be, and
the Note Purchase Agreement, as amended by the First Amendment, constitutes the
legal, valid and binding obligation, contract and agreement of the Company and
the Issuer enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

 

(c)                             Upon the effectiveness of this First Amendment
and that certain First Amendment to Credit Agreement, dated as of January 7,
2005 (the “Credit Agreement Amendment”), in respect of the Bank Credit
Agreement, no Default or Event of Default exists or shall be continuing under
the Note Purchase Agreement.

 

(d)                            Neither the Company or the Issuer nor any
Subsidiary has paid any fees or other consideration (other than routine fees of
counsel) to any other lender holding Debt of the Company or the Issuer in
connection with the execution and delivery of any amendment or waiver pertaining
or relating to the subject matter of this First Amendment.

 

2

--------------------------------------------------------------------------------


 

sections 3.                         miscellaneous.

 

Section 3.1. Ratification of Note Purchase Agreement. Except as herein expressly
amended, the Note Purchase Agreement is in all respects ratified and confirmed.
 If and to the extent that any of the terms or provisions of the Note Purchase
Agreement is in conflict or inconsistent with any of the terms or provisions of
this First Amendment, this First Amendment shall govern.

 

Section 3.2. References to Note Purchase Agreement.  References in the Note
Purchase Agreement or in any Note, certificate, instrument or other document
related to or delivered in connection with the transactions contemplated by the
Note Purchase Agreement shall be deemed to be references to the Note Purchase
Agreement as amended hereby and as further amended from time to time.

 

Section 3.3. Successors and Assigns.  This First Amendment shall be binding upon
the Company and the Issuer and their respective successors and assigns and shall
inure to the benefit of each Noteholder and such Noteholder’s successors and
assigns, including each successive holder or holders of any Notes.

 

Section 3.4. Requisite Approval; Expenses. This First Amendment shall be
effective as of the date first written above upon the satisfaction of the
following conditions precedent: (a) the Company, the Issuer and the Required
Holders shall have executed this First Amendment, (b) each of the Subsidiary
Guarantors shall have executed and delivered the Acknowledgment and Consent in
respect of the Subsidiary Guaranty and this First Amendment in the form attached
hereto as Exhibit A, (c) the Company, the Issuer and the requisite lenders under
the Bank Credit Agreement shall have executed and delivered the Credit Agreement
Amendment and the Noteholders shall have received a duly executed copy thereof,
and (d) the Company and the Issuer shall have paid all reasonable out-of-pocket
expenses incurred by each Noteholder in connection with the consummation of the
transactions contemplated by this First Amendment, including, without
limitation, the fees, expenses and disbursements of Chapman and Cutler LLP,
which are reflected in statements of such counsel rendered on or prior to the
date of this First Amendment.

 

Section 3.5. Counterparts. This First Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original but all
together only one agreement.

 

Section 3.6. Governing Law. The Note Purchase Agreement, as amended by this
First Amendment, and the Notes shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

 

Signature Pages Follow

 

3

--------------------------------------------------------------------------------


 

in witness whereof, each of the Company and the Issuer has executed this First
Amendment to Note Purchase Agreement as of the day and year first above written.

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

 

 

 

By

 /s/ Mark Heimbouch

 

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

 

 

 

 

JACKSON HEWITT INC.

 

 

 

 

 

By

 /s/ Mark Heimbouch

 

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

SUNAMERICA LIFE INSURANCE COMPANY

 

 

 

 

By:

AIG Global Investment Corp.,

 

 

Investment Adviser

 

 

 

 

 

 

 

By

 /s/ Lorri White

 

 

 

Name:

Lorri White

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

monumental life insurance company

 

 

 

 

 

By

 /s/ Mary T. Pech

 

 

 

Name:

Mary T. Pech

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

ING USA annuity and life insurance company

 

ING life insurance and annuity company

 

 

 

 

 

 

 

By:

ING Investment Management LLC, as Agent

 

 

 

 

 

 

 

By

 /s/ Peter F. Komarek

 

 

 

Name:

Peter F. Komarek

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

connecticut general life insurance company

 

 

 

 

By:

cigna Investments, Inc. (authorized agent)

 

 

 

 

 

 

 

By

 /s/ Deborah B. Wiacek

 

 

 

Name:

DEBORAH B. WIACEK

 

 

 

Title:

MANAGING DIRECTOR

 

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

principal life insurance company

 

 

 

 

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

 

By

 /s/ Jon C. Heiny

 

 

 

Name:

JON C. HEINY,

 

 

Title:

Counsel

 

 

 

 

 

By

 /s/ Douglas A. Drees

 

 

 

Name:

DOUGLAS A. DREES,

 

 

Title:

Counsel

 

--------------------------------------------------------------------------------


 

This First Amendment to Note Purchase Agreement is accepted and agreed to as of
the day and year first above written.

 

 

the travelers insurance company

 

 

 

 

 

By

 /s/ John A. Wills

 

 

 

Name:

John A. Wills

 

 

Title:

Investment Officer

 

--------------------------------------------------------------------------------


 

NOTEHOLDERS

 

names of noteholders

 

outstanding principal
amount of notes

 

 

 

 

 

sunamerica life insurance company

 

$

65,000,000

 

monumental life insurance company

 

$

35,000,000

 

ING USA annuity and life insurance company

 

$

20,000,000

 

 

 

$

3,000,000

 

ING life insurance and annuity company

 

$

2,000,000

 

connecticut general life insurance company

 

$

10,000,000

 

 

 

$

3,000,000

 

 

 

$

3,000,000

 

 

 

$

2,000,000

 

 

 

$

2,000,000

 

principal life insurance company

 

$

20,000,000

 

the travelers insurance company

 

$

10,000,000

 

 

 

 

 

Total

 

$

175,000,000

 

 

 

schedule I

(to First Amendment to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

acknowledgment and consent

 

To the institutional investors named in

Schedule I to the Amendment (as hereinafter described)

 

This Acknowledgment and Consent (this “Acknowledgment and Consent”), dated as of
January 7, 2005, is being delivered by each of the undersigned (each, a
“Subsidiary Guarantor”), in respect of that certain Subsidiary Guaranty dated as
of June 21, 2004 (the “Subsidiary Guaranty”), given in favor of the
institutional investors named therein, and in connection with the transactions
contemplated by the First Amendment to Note Purchase Agreement, effective as of
even date herewith (the “First Amendment”), by and among Jackson Hewitt Tax
Service Inc., a Delaware corporation (the “Company”), Jackson Hewitt Inc., a
Virginia corporation (the “Issuer”), and each of the institutional investors
party thereto, in respect of the original Note Purchase Agreement. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the First Amendment.

 

By executing this Acknowledgment and Consent as of the date hereof, each
Subsidiary Guarantor:

 

(i)                                     acknowledges receipt of a copy of, and
hereby consents to the terms of, the First Amendment;

 

(ii)                                  ratifies and confirms the Subsidiary
Guaranty; and

 

(iii)                               confirms that the Subsidiary Guaranty
continues unimpaired and in full force effect.

 

[Signature Pages for Acknowledgment and Consent Fallow]

 

 

exhibit A

(to First Amendment to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

This Acknowledgment and Consent may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures to this Acknowledgment and
Consent may be given by facsimile or other electronic transmission, and such
signatures shall be fully binding on the party sending the same.

 

in witness whereof, each Subsidiary Guarantor has caused this Acknowledgment and
Consent to be executed as of the day and year first above written.

 

 

 

tax services of america, inc.

 

hewfant, inc.

 

 

 

 

 

By

 /s/ Mark L. Heimbouch

 

 

 

Its

 

A-2

--------------------------------------------------------------------------------


 

acknowledgment and consent

 

To the institutional investors named in

Schedule I to the Amendment (as hereinafter described)

 

This Acknowledgment and Consent (this “Acknowledgment and Consent”), dated as of
January 7, 2005, is being delivered by each of the undersigned (each, a
“Subsidiary Guarantor”), in respect of that certain Subsidiary Guaranty dated as
of June 21, 2004 (the “Subsidiary Guaranty”), given in favor of the
institutional investors named therein, and in connection with the transactions
contemplated by the First Amendment to Note Purchase Agreement, effective as of
even date herewith (the “First Amendment”), by and among Jackson Hewitt Tax
Service Inc., a Delaware corporation (the “Company”), Jackson Hewitt Inc., a
Virginia corporation (the “Issuer”), and each of the institutional investors
party thereto, in respect of the original Note Purchase Agreement. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the First Amendment.

 

By executing this Acknowledgment and Consent as of the date hereof, each
Subsidiary Guarantor:

 

(i)                                     acknowledges receipt of a copy of, and
hereby consents to the terms of, the First Amendment;

 

(ii)                                  ratifies and confirms the Subsidiary
Guaranty; and

 

(iii)                               confirms that the Subsidiary Guaranty
continues unimpaired and in full force effect.

 

[Signature Pages for Acknowledgment and Consent Follow]

 

--------------------------------------------------------------------------------


 

Jackson Hewitt Tax Service Inc.

Acknowledgment and Consent to

Jackson Hewitt Inc.

First Amendment to

 

Note Purchase Agreement

 

This Acknowledgment and Consent may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures to this Acknowledgment and
Consent may be given by facsimile or other electronic transmission, and such
signatures shall be fully binding on the party sending the same.

 

IN WITNESS whereof, each Subsidiary Guarantor has caused this Acknowledgment and
Consent to be executed as of the day and year first above written.

 

 

tax services of america, inc.

 

hewfant, inc.

 

 

 

 

 

By

 

/s/ Mark Heimbouch

 

 

 

Name:

Mark Heimbouch

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------